SULLIVAN, Chief Judge
(concurring in the result):
The lead opinion’s exposition of the doctrine of constructive force and its absorption of the doctrine of implied lack of consent is troublesome. I cannot join it.
Judge Cox, writing recently for this Court in United States v. Palmer, 33 MJ 7, 9 (CMA 1991), more precisely defined this doctrine as follows.
In the law of rape, various types of conduct are universally recognized as sufficient to constitute force. The most obvious type is that brute force which is used to overcome or prevent the victim’s active resistance. Physical contact, however, is not the only way force can be established. Where intimidation or threats of death or physical injury make resistance futile, it is said that “constructive force” has been applied, satisfying this element. See United States v. Bradley, 28 MJ 197 (CMA 1989). Closely related to these is the situation in which the victim is incapable of consenting because she is asleep, unconscious, or lacks mental capacity to consent. In such circumstances, the force component is established by the penetration alone. See generally B. Morosco, The Prosecution and Defense of Sex Crimes § 1.02[2] (1990); R. Perkins and R. Boyce, Criminal Law, Ch.2, § 5D at 209-14(1982); 3 Wharton’s Criminal Law §§ 287-89 (C. Tortia 14th ed. 1980).
Military law conforms with these principles. Para. 45c(l)(b), Part IV, Manual for Courts-Martial, United States, 1984, set out in n.3 of this opinion. See also United States v. Williamson, 24 MJ 32 (CMA 1987); United States v. Hicks, 24 MJ 3 (CMA), cert. denied, 484 U.S. 827, 108 S.Ct. 95, 98 L.Ed.2d 55 (1987).
(Emphasis added.) However, I agree with the lead opinion that sufficient evidence was admitted in this case to meet the force element of Article 120, Uniform Code of Military Justice, 10 USC § 920. See United States v. Bradley, supra at 200.
As for the related issue of lack of consent (id. at 201), I also am satisfied that sufficient evidence was admitted on this point. In this regard, I note that the victim testified that she did not consent to sexual intercourse with him, that she stiffened her body, and did not return his kiss. In view of other evidence in this case noted earlier, I would affirm.